DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 	Claims 1-7 and 16-20 are objected to because of the following informalities:  
 	In claims 1 and 16, line 1, the phrase “A method an electric energy…” might read as “A method for an electric energy…”
 	The dependent claims are objected for the reasons as the independent claims from which they depend.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadh et al. US Pub 2013/0179061 (hereinafter Gadh).
 	Regarding claim 1, Gadh discloses a method an electric energy storage device management system (EESDMS), comprising: 	controlling discharging and charging of the electric energy storage device (¶¶ 0258, 0271, 0368; schedule EV charging and discharging) via the EESDMS according to one discharging and charging schedule included in a list of supported discharging and charging schedules (¶¶ 0065, 0107; the aggregator will take in user schedules via mobile application as well as other factors that affect charging in order to implement higher level control algorithms to optimize charging/discharging) generated via electric vehicle supply equipment (EVSE) [¶ 0107 and fig. 2].
	Regarding claim 2, Gadh discloses the method of claim 1, further comprising: receiving to the EESDMS from the EVSE the list of services that the EVSE supports (¶¶ 0093, 0096); and 
 	informing the EVSE via the EESDMS that scheduled bidirectional power transfer (BPT) is selected from the list of services that the EVSE supports (¶¶ 0102-0104).
	Regarding claim 3, Gadh discloses where the electric energy storage device is a battery and further comprising: 
 	informing the EVSE via the EESDMS of an electric energy storage device's charging and discharging capabilities (¶¶ 0135, 0362).
	Regarding claim 4, Gadh discloses the method further comprising receiving a list of supported discharging and charging schedules that are supported by the EVSE (¶¶ 0065, 0102, 0107).
	Regarding claim 5, Gadh discloses where the BPT is wireless BPT or alternating current (AC) BPT (¶ 0116; via AC power grid).
	Regarding claim 6, Gadh discloses where the one discharging and charging schedule is selected via a human/machine interface (¶ 0107), and where the BPT is direct current (DC) BPT (BPT further includes a rectifier, therefore the rectifier can convert AC signal into DC signal).
	Regarding claim 7, Gadh discloses the method further comprising informing the EVSE of a requested vehicle departure time from an area of the EVSE (¶ 0340).
	Regarding claim 8, Gadh discloses a vehicle system, comprising: 	a traction battery (see fig. 7, element 702; batteries); 	a battery management system (BMS) including a controller with executable instructions stored in non-transitory memory (¶ 0353) that cause the controller to control discharging and charging of the traction battery via the BMS (¶ 0368) according to one discharging and charging schedule (¶¶ 0258, 0271, 0368; schedule EV charging and discharging) included in a list of supported discharging and charging schedules generated (¶¶ 0065, 0107; the aggregator will take in user schedules via mobile application as well as other factors that affect charging in order to implement higher level control algorithms to optimize charging/discharging) via electric vehicle supply equipment (EVSE) [¶ 0107 and fig. 2].
 	Regarding claim 9, Gadh discloses the vehicle system further comprising additional executable instructions to recalibrate a charge capacity value of the traction battery as part of a process of controlling discharging and charging of the traction battery (¶¶ 0019, 0362).
	Regarding claim 10, Gadh discloses the vehicle system further comprising additional executable instructions to select the one discharging and charging schedule based on minimizing cost to recalibrate the charge capacity value (¶¶ 0093, 0096; cheapest mode).
	Regarding claim 11, Gadh discloses the vehicle system further comprising additional executable instructions to select the one discharging and charging schedule based on minimizing time to recalibrate the charge capacity value (¶¶ 0093, 0096; fastest mode).
	Regarding claim 12, Gadh discloses the vehicle system further comprising additional executable instructions to select the one discharging and charging schedule based on maximizing depth of discharge when recalibrating the charge capacity value (¶¶ 0093, 0096; optimized mode).
	Regarding claim 13, Gadh discloses the vehicle system further comprising additional executable instructions that cause the controller to receive to the BMS from the electric vehicle supply equipment (EVSE), a list of services that the EVSE supports (¶¶ 0093, 0096), additional executable instructions that cause the controller to inform the EVSE that scheduled bidirectional power transfer (BPT) is selected from the list of services that the EVSE supports (¶ 0102-0104), and additional executable instructions that cause the controller to inform the EVSE of the traction battery's charging and discharging capabilities (¶¶ 0135, 0362).
	Regarding claim 14, Gadh discloses the vehicle system where the BPT is direct current or alternating current BPT and further comprising: additional executable instructions that cause the controller to receive a list of supported discharging and charging schedules that are supported by the EVSE (¶ 0102).
 	Regarding claim 16, Gadh discloses a method for an electric energy storage device management system (EESDMS), comprising: 	controlling discharging and charging of an electric energy storage device (¶¶ 0258, 0271, 0368; schedule EV charging and discharging) via the EESDMS according to one discharging and charging schedule included in a list of supported discharging and charging schedules (¶¶ 0065, 0107; the aggregator will take in user schedules via mobile application as well as other factors that affect charging in order to implement higher level control algorithms to optimize charging/discharging); and
 	recalibrating a charge capacity value of a traction battery during a time period in which discharging and charging of the traction battery is controlled (¶¶ 0019, ,0074, 0135, 0255, 0362, 0364; determining a maximum capacity of the battery and tracking over time the maximum capacity of the battery).
 	Regarding claim 17, Gadh discloses the method further comprising where the recalibrating is performed responsive to input to a human/machine interface.
	Regarding claim 18, Gadh discloses the method further comprising where the recalibrating is performed responsive to vehicle operating conditions and further comprising: 
 	receiving to the EESDMS from electric vehicle supply equipment (EVSE) a list of services that the EVSE supports (¶¶ 0093, 0096); 
 	informing the EVSE via the EESDMS that scheduled bidirectional power transfer (BPT) is selected from the list of services that the EVSE supports (¶¶ 0102-0104); 
 	informing the EVSE via the EESDMS of an electric energy storage device's charging and discharging capabilities (¶¶ 0135, 0362); and 
 	receiving a list of supported discharging and charging schedules that are supported by the EVSE (¶¶ 0065, 0102, 0107).
	Regarding claim 19, Gadh discloses the method further comprising the method further comprising selecting the one discharging and charging schedule based on minimizing a cost to recalibrate the charge capacity value (¶¶ 0093, 0096; cheapest mode).
	Regarding claim 20, Gadh discloses the method further comprising selecting the one discharging and charging schedule based on minimizing time to recalibrate the charge capacity value (¶¶ 0093, 0096; fastest mode).
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadh in view of Tarchinski et al. US Pub 2020/0353839 (hereinafter Tarchinski).
	Regarding claim 15, Gadh does not disclose the vehicle system where the BPT is wireless BPT.
 	However, Tarchinski further discloses a system includes a wireless charging interface that is compatible with a wireless charging pad or platform 24 in ¶ 0022.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Gadh to incorporate with the teaching of Tarchinski by further including a wireless charging interface in the system, because it would be advantageous to provide vehicle charging capabilities without the need for charging cables and cable ports.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        10/13/2022